Citation Nr: 0300393	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  00-12 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to service connection for dental caries for VA 
compensation purposes.
 
(The following issues will be the subject of a later 
decision: 1) evaluation in excess of 10 percent for 
cluster headaches; 2) evaluation in excess of 10 percent 
for tendonitis, left ankle/foot; 3) evaluation in excess 
of 10 percent for tendonitis, right ankle/foot; 4) 
entitlement to a compensable evaluation for chin numbness; 
5) entitlement to a compensable evaluation for pulpless 
teeth causing mouth cysts; 6) entitlement to a compensable 
evaluation for bilateral hearing loss; 7) evaluation in 
excess of 30 percent for paroxysmal tachycardia; 8) 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression; 9) entitlement to service connection for a 
speech disorder secondary to jaw surgery; 10) entitlement 
to service connection for a sleep disorder; 
11) entitlement to service connection for posttraumatic 
stress disorder (PTSD); and 12) entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU)).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1980 
to August 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  A June 1999 rating decision, in pertinent 
part, granted service connection for cluster headaches and 
assigned a 10 percent evaluation effective March 16, 1995; 
granted service connection for tendonitis, left ankle/foot 
and assigned a 10 percent evaluation effective March 16, 
1995; and increased the evaluation for tendonitis, right 
ankle/foot to 10 percent effective March 16, 1995.  A 
September 1999 rating decision, in pertinent part, granted 
service connection for chin numbness and assigned a 
noncompensable evaluation effective January 15, 1997; 
granted service connection for pulpless teeth causing 
mouth cysts and assigned a noncompensable evaluation 
effective January 15, 1997; denied a compensable 
evaluation for hearing loss; denied an evaluation in 
excess of 30 percent for paroxysmal ventricular 
tachycardia; determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for depression; and denied service 
connection for dental caries, a speech disorder secondary 
to jaw surgery, a sleep disorder, and PTSD.  A March 2000 
rating decision, in pertinent part, denied entitlement to 
TDIU.  The veteran subsequently perfected this appeal.

A travel board hearing was held before the undersigned in 
July 2002.

Regarding the issue of service connection for dental 
caries, it appears that the September 1999 rating decision 
and the December 1999 statement of the case (SOC) 
considered only the issue of service connection for 
compensation purposes. It does not appear that eligibility 
for dental outpatient treatment has been determined or has 
been developed for appellate review.  Accordingly, the 
Board has characterized the issue to consider only service 
connection for compensation purposes.

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board is undertaking additional development on 
the following issues: 1) evaluation in excess of 10 
percent for cluster headaches; 2) evaluation in excess of 
10 percent for tendonitis, left ankle/foot; 3) evaluation 
in excess of 10 percent for tendonitis, right ankle/foot; 
4) entitlement to a compensable evaluation for chin 
numbness; 
5) entitlement to a compensable evaluation for pulpless 
teeth causing mouth cysts; 6) entitlement to a compensable 
evaluation for bilateral hearing loss; 7) evaluation in 
excess of 30 percent for paroxysmal tachycardia; 8) 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression; 9) entitlement to service connection for a 
speech disorder secondary to jaw surgery; 10) entitlement 
to service connection for a sleep disorder; 
11) entitlement to service connection for PTSD; and 12) 
entitlement to TDIU.  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  See 38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1. VA has satisfied its duty to notify and to assist with 
regard to the claim of entitlement to service connection 
for dental caries for VA compensation purposes.

2. Examination in January 1999 revealed carious teeth with 
multiple amalgams.


CONCLUSION OF LAW

Treatable carious teeth may not be service-connected for 
purposes of compensation.  38 U.S.C.A. § 1131 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.381 (2002); 38 C.F.R. § 4.149 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  

The veteran was advised of the laws and regulations 
relating to his claim of service connection for dental 
caries for purposes of compensation in the September 1999 
rating decision and the December 1999 SOC.  These 
documents informed him of the evidence of record and of 
the reasons and bases for denial.  In a January 2001 
letter, the veteran was notified of the enactment of the 
VCAA.  He was requested to submit the dates and places of 
treatment (VA or private).  He was informed that it was 
VA's responsibility to develop all relevant evidence in 
the custody of a federal department or agency, to develop 
for private records, and to provide an examination if it 
was necessary to make a decision.  The veteran has not 
identified additional records relevant to his claim for 
service connection for dental caries that need to be 
obtained.  The veteran was provided a VA examination 
regarding the residuals of jaw surgery in January 1999 and 
findings regarding his dental conditions were noted.  

Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).
 
The veteran contends that he is entitled to service 
connection for carious teeth. 
Service medical records indicate that the veteran had 
extensive dental treatment during service.  Examination in 
January 1999 revealed that the veteran was missing two of 
the mid lateral mandibular teeth bilaterally, as well as 
the posterior maxillary molars and that the remaining 
teeth were carious with multiple amalgams and generally in 
fair to poor repair.  The examiner indicated that in his 
opinion, the veteran's impaired dentition would be related 
perhaps 50 percent to his earlier jaw surgery and 50 
percent to other factors, including diet and oral hygiene.  
At the July 2002 hearing, the veteran claimed that his 
teeth have deteriorated because he did not get the 
treatment he was supposed to receive from the military.  

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service- connected solely for the purpose of 
determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 
C.F.R. §§ 17.120 or 17.123.  38 C.F.R. § 4.149 (1998).  

Effective June 8, 1999 selected VA regulations governing 
dental claims were revised for clarification purposes.  
Under the current regulation, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
and periodontal disease will be considered service-
connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2002).  

In this case, there is no basis for compensation for the 
veteran's carious teeth under either the former or revised 
regulation.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Both regulations clearly provide that treatable 
carious teeth may be considered service-connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  Therefore, 
service connection for VA compensation purposes for dental 
caries must be denied.

As the preponderance of the evidence is against the claim 
for service connection for dental caries for VA 
compensation purposes, the reasonable doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2002). 

The Board acknowledges that outpatient dental treatment 
may be authorized in accordance with the applicable 
classification and provisions set forth at 38 C.F.R. 
§ 17.161 (2002).  If the veteran wishes to seek 
authorization for outpatient dental treatment, he should 
contact the appropriate VA medical center.


ORDER

Entitlement to service connection for dental caries for VA 
compensation purposes is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

